Citation Nr: 0423358	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  01-09 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right knee arthritis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for sinusitis with a history of septoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
January 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2000, July 2001 and May 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The veteran testified at a January 2004 video conference 
hearing before the undersigned Veterans Law Judge.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for right knee arthritis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran 
currently has bilateral hearing loss disability.

2.  The evidence of record shows that the veteran's sinusitis 
with rhinitis is productive of more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was neither incurred 
in nor aggravated by active military service; and an organic 
disease of nervous system cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.326(a), 3.385 (2003).

2.  The criteria for a 30 percent disability rating for 
sinusitis with rhinitis are met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6514 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the October 2000 and July 2002 rating decisions from which 
the current appeals originate.  The veteran was provided with 
statements of the case in December 2001 and March 2003, which 
notified him of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decisions 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions.

In the present case, the AOJ, in March 2002, provided 
adequate notice to the veteran regarding what information and 
evidence is needed to substantiate his claim for service 
connection for sinusitis, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  The content of this notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  A subsequent rating decision dated in 
July 2002 granted service connection for sinusitis with a 
history of septoplasty.  The veteran appealed the initial 
evaluation assigned the service-connected disability.  

With regard to his claim for service connection for bilateral 
hearing loss, a rating decision dated in October 2000 denied 
service connection.  Only after that rating action was 
promulgated did the AOJ, in June 2001, provide adequate 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claims.  

While the notice provided to the veteran in June 2001 was not 
given prior to the first AOJ adjudication of the claim in 
October 2000, the notice was provided by the AOJ prior to 
certification of the claim to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran was 
specifically advised of what information and evidence was 
needed to substantiate his claim.  He was also advised of 
what evidence VA would obtain for him, and of what evidence 
he was responsible for submitting, and also advised to submit 
relevant evidence in his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the June 2001 
and March 2002 VA letters and the statements of the cases 
informed the veteran of the information and evidence needed 
to substantiate his claims.  Moreover, and as noted above, 
the June 2001 and March 2002 correspondence notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA, and also suggested 
that he submit any evidence in his possession.  It is clear 
from submissions by and on behalf of the veteran that he is 
fully conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA and private treatment records.  The 
veteran has not alleged that there are any other outstanding 
medical records.  The Board consequently finds that VA's duty 
to assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

The veteran's service medical records show that his valsalva 
maxillary sinuses were tender to percussion and he had 
congested nares in April 1988.  The assessment was sinusitis.  
In July 1989, he had osteama in the left frontal sinus with 
mucosal thickening and purulent discharge.  He was again seen 
in August and September 1989 for follow-up for sinus problems 
with complaints of obstruction.  The impression was 
questionable allergic rhinitis and septal deviation with 
right-sided obstruction.  In October 1989, he underwent a 
septoplasty and submucous resection of the inferior 
turbinates.  In July 1996, he underwent a posterior iliac 
crest bone graft for atrophic maxilla for dental work.  The 
veteran complained of headaches, stuffy and runny nose, with 
a dry cough in November 1996 and was assessed with an upper 
respiratory infection.  In November 1999 he complained of an 
off and on cough with yellow phlegm.  He was assessed with an 
upper respiratory infection, rule out sinus disease.  January 
2000 audiometric evaluation notes the veteran was seen for a 
routine evaluation.  He denied hearing loss, tinnitus or 
dizziness.  The examination report notes that a puretone 
audiogram was within normal limits.  In February 2000 he 
complained of persistent frontal headaches, and sinus 
congestion.  The assessment was improving sinusitis after 14 
days use of Amoxil.  

His undated report of medical history for retirement shows he 
reported uncertainty as to whether he had hearing loss.  His 
retirement medical examination report indicates no 
abnormalities.  Puretone threshold levels were as follows:




HERTZ




500
1000
2000
3000
4000

RIGHT
10
10
15
15
15

LEFT
30
35
50
45
40


A July 2000 VA general medical examination report notes the 
veteran gave a history of having undergone a septoplasty in 
the 1980's and subsequent dental implants.  

In September 2000, the veteran underwent VA audiological 
evaluation.  At that time he denied any real complaints about 
his hearing, except he sometimes had trouble with 
conversation and talking too loudly.  He had a history of 
being assigned to the infantry and heavy equipment 
maintenance during service.  Pure tone thresholds were as 
follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
05
10
15
15
25
16
LEFT
15
15
20
15
20
18

Speech recognition scores were deemed unrepresentative of the 
veteran's communication ability.  Monitored live voice, 
utilized with a W-22 test lists revealed scores of 96 percent 
bilaterally.  The veteran's hearing was within normal limits 
for the rating frequencies.

Treatment records from Moncreif Army Community Hospital, 
dating from December 2001 to June 2002, show he complained of 
a possible sinus infection in December 2001.  At that time he 
gave a history of previous multiple episodes of sinusitis 
with no significant hearing loss.  The assessment was 
questionable early sinusitis.  He was prescribed Amoxicillin.  
In early January 2002, the veteran continued to complain of 
sinus pressure and green discharge.  X-ray studies revealed 
the left maxillary sinus was hypoplastic and there were 
changes suggesting possible chronic sinusitis.  There was 
also evidence of extensive dental work.  A February 2002 
treatment record notes that the veteran continued to complain 
of facial pressure and discomfort in the bilateral maxillary 
sinuses, mild nasal congestion, postnasal drip and cough.  
The impression was bilateral maxillary sinusitis and the 
veteran was again prescribed Amoxicillin.  An April 2002 
treatment record notes that the veteran again complained of 
sinus pressure, nasal congestion, headaches, post-nasal drip 
and cough.  Acute sinusitis was not found at that time and he 
was prescribed Flonase and Zyrtec at that time.  Subsequent 
treatment records indicate he continued to refill his 
prescriptions for these medications.

At his July 2002 personal hearing, the veteran testified that 
he had been exposed to loud noise as a maintenance technician 
in service.  He did not currently receive treatment for his 
hearing loss.

During his January 2004 video conference hearing before the 
undersigned, the veteran testified that he was a maintenance 
technician in service and was stationed in the field.  As 
such, he was constantly exposed to loud noise and had 
periodic ringing in his ears.  He further testified that he 
spoke loudly and often had to look at people's faces to 
understand what they were saying.  He stated that VA referred 
him to a private audiologist in 2002, who diagnosed hearing 
loss.  He had not undergone any other hearing tests.  With 
regard to his sinusitis, the veteran testified that his face 
swelled and fluids built up when his sinuses got infected.  
His head hurt and he was unable to breathe.  He had taken 
both Flonase and Zyrtec for approximately one year, but had 
not been given bed rest.  He testified that he experienced 
sinus problems three weeks of every month, approximately 
three to four days of the week.

Analysis

Service Connection

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system, such as sensoineural hearing loss).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold for any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when the speech recognition score is 
lower than 94 percent.  38 C.F.R. § 3.385 (2003).

Review of the veteran's active duty service medical records 
indicate that there is no evidence of hearing loss for VA 
purposes at anytime since he was discharged from service.  
The veteran was evaluated on several occasions in service and 
was noted to have some normal hearing acuity in both ears.  
Only his undated retirement examination report indicates some 
degree of left ear hearing loss.  However, the relevant 
question at issue is whether the veteran has a hearing 
disability at present, as defined by 38 C.F.R. § 3.385, so as 
to meet the criteria for service connection for hearing loss.  
Although the veteran has not provided any medical evidence of 
a hearing loss at present, he was, nonetheless, afforded a VA 
audiological examination in September 2000.  The diagnostic 
findings on VA examination fail to show any evidence of a 
hearing loss disability for VA compensation purposes.  
Moreover, the veteran, as a layman, is not competent to 
provide an opinion regarding an issue involving medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492; Epps v. 
Brown, 9 Vet. App. 341 (1996).

Given the lack of competent clinical evidence showing that 
the veteran has a presently existing bilateral hearing loss 
disability, as that term is defined in 38 C.F.R. § 3.385, the 
claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Initial Evaluation

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's service-connected sinusitis disability is 
currently evaluated under 38 C.F.R. § 4.97, Diagnostic Code 
6514.  Under the rating criteria applicable for Diagnostic 
Code 6514, sinusitis (whether pansinusitis, ethmoid 
sinusitis, frontal sinusitis, maxillary sinusitis, or 
sphenoid sinusitis) is rated under a general rating formula.  
See 38 C.F.R. § 4.97.  When detected by X-ray only, a 
noncompensable rating will be assigned.

A 10 percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.

The note to the general rating formula for sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

After having carefully reviewed the evidence of record, the 
Board finds that a 30 percent rating, and no more, is 
warranted for sinusitis with a history of septoplasty.  The 
treatment records indicate that the veteran, though not 
taking antibiotics for prolonged periods, did receive 
antibiotic treatment for 14-day periods and consistently 
takes medications to control the symptoms related to his 
sinusitis.  The veteran has reported an average of three non-
incapacitating episodes per month.  The Board notes that, 
while there is no doubt that the record could benefit from 
further development, the evidence is such that, resolving all 
doubt in favor of the veteran, it is reasonable to find that 
the criteria for an evaluation of 30 percent for sinusitis 
are met.  Because the evidence does not show that the veteran 
has chronic osteomyelitis nor repeated surgeries for 
sinusitis, the preponderance of the evidence is against a 50 
percent evaluation.

The Board notes that, although the veteran has appealed an 
initial decision for his rating for sinusitis, the current 
disability rating is effective to the day after his discharge 
from service.  The evidence of record does not indicate that 
the current disability level is significantly different from 
those during any other period during the veteran's appeal.  
Therefore there is no basis for considering staged ratings in 
this case.  Fenderson v. West, 12 Vet. App 119 (1999).


ORDER

Service connection for bilateral hearing loss is denied.

Subject to the provisions governing the award of monetary 
benefits, a 30 percent disability rating for sinusitis with a 
history of septoplasty, is granted.

REMAND

Initially, the Board finds that the copy of the veteran's 
November 2002 VA orthopedic examination report in the claims 
file is incomplete as it ends in the middle of a sentence.  A 
copy of the complete report should be obtained and associated 
with the claims file.  Moreover, the November 2002 
examination report did not adequately comment on whether 
there was any objective evidence of instability, weakened 
movement, excess fatigability or incoordination associated 
with the veteran's right knee disability.  Further, although 
the examiner commented on painful motion, there was no 
attempt to quantify it in terms of functional loss.  The 
Board is of the opinion that the veteran should be provided 
another VA orthopedic examination with adequate assessment of 
functional limitation as a result of pain or painful motion, 
to include functional loss during flare-ups.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review. Accordingly, the claim is REMANDED to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his right knee disability.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of any 
unsuccessful efforts in this regard.

2.  The RO should also obtain and 
associate with the claims file a complete 
copy of the November 2002 VA orthopedic 
examination report.

3.  After the foregoing development has 
been accomplished, the RO should make 
arrangements for the veteran to be 
afforded another VA orthopedic 
examination, to determine the nature and 
extent of his right knee arthritis.  The 
examiner should be requested to identify 
any objective evidence of pain, painful 
motion, or functional loss due to pain as 
a result of the right knee disability.  
The extent of any weakened movement, 
excess fatigability or incoordination 
associated with this disability should be 
specifically assessed.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  All indicated studies 
should be performed, and the rationale for 
all opinions expressed should be provided.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner is to 
indicate in the report whether the file 
was reviewed.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's claim of 
entitlement to an initial increased 
evaluation for right knee arthritis.  If 
the issue remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  The 
RO must ensure that the veteran has been 
properly notified what evidence is 
necessary to substantiate his claim, what 
portion of that evidence must be secured 
by the veteran, and what portion will be 
secured by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




